Citation Nr: 0427537	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-32 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a penicillin 
allergy.

2.  Entitlement to an initial compensable rating for service-
connected scar, right lower extremity.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1957.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  In January 2004, prior to the promulgation of a decision 
in this appeal, a withdrawal of the appeal on the issues of 
entitlement to service connection for an allergy to 
penicillin, and for entitlement to an initial compensable 
evaluation for his service-connected scar, right lower 
extremity was requested by the veteran.

2.  The veteran currently has bilateral hearing loss that is 
related to his military service.

3.  The veteran currently has tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal as 
to the issues of entitlement to service connection for an 
allergy to penicillin, and for entitlement to an initial 
compensable evaluation for a service-connected scar, right 
lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2003).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating action in January 2003, the RO denied the 
veteran's claim for entitlement to service connection for a 
penicillin allergy, bilateral hearing loss, and bilateral 
tinnitus.  This rating decision granted service connection 
for a scar, right lower extremity, and assigned a 
noncompensable evaluation for the scar.  By a rating action 
in December 2003, the RO granted the veteran's appeal for a 
compensable evaluation of his scar, and assigned a 10 percent 
disability rating, the maximum schedular evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).  In November 
2003, the veteran perfected his appeal regarding entitlement 
to service connection for a penicillin allergy, bilateral 
hearing loss, and tinnitus, as well as for an initial 
compensable evaluation for the scar.

In a statement dated in January 2004, prior to the 
promulgation of a decision in the appeal, the veteran's 
representative submitted written notification to the Board 
that the veteran had decided to request that the above-stated 
issues be withdrawn from appellate status, with the 
exceptions of the claims of entitlement to service connection 
for bilateral hearing loss and entitlement to service 
connection for tinnitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In this case, the veteran has withdrawn 
this appeal as described above and, hence, there remains only 
the allegations of errors of fact or law regarding the 
service connection claims for bilateral hearing loss and 
tinnitus for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the issues 
of entitlement to service connection for a penicillin allergy 
or for an initial compensable evaluation for the veteran's 
scar, right lower extremity, and they are dismissed.

Entitlement to Service Connection for hearing loss and 
tinnitus.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in October 2002 and November 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was afforded VA audiological examinations in January 2003 and 
September 2003.  Thus, VA's duty to assist has been 
fulfilled.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran served on active duty from February 1955 to 
December 1957.  Service medical records show that the veteran 
was not treated for any hearing loss or tinnitus while in the 
service.  However, the veteran did report that he had 
experienced "constant ear aches" at age 11; the in-service 
examiner noted, "[l]eft eardrum incised-denies any symptoms 
since [age 11]."  The veteran's hearing was reported as 
normal at his December 1957 separation examination, showing 
"15/15" in both ears upon whispered and spoken voice 
testing.

The veteran claims that his current bilateral hearing 
disability and tinnitus is the result of noise exposure 
experienced while he was in the service.  In statements 
received from the veteran in June 2002 and April 2004, the 
veteran asserted that he was a gunner's mate aboard ship, 
that he was not given hearing protection, and that his job 
was primarily to fire guns, after which he would hear ringing 
in his ears for approximately two days.   The veteran 
contends that this service caused his hearing loss and 
"ringing in my ears."  Evidence associated with the claims 
file confirms that the veteran served in this capacity.  

Uninterpreted private audiograms from January 1996 and 
February 2002 indicated that the veteran had bilateral 
hearing loss.  Private treatment notes from February 2002 
show that the veteran was diagnosed with "hearing deficit, 
may be service related."  The private physician also stated, 
"[m]ay be a candidate for hearing aids based on my 
confrontational testing.  It seems more profound than to the 
spoken word."

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

At a January 2003 VA audiological examination, the veteran 
complained of "trouble with hearing, especially last 5-6 
years, though reports he had it tested in 1975."  He also 
reported that he experienced "bilateral periodic ringing 
tinnitus."  The audiometric testing showed that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
60
55
65
LEFT
25
25
30
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
Results from a September 2003 VA audiogram are identical.  
The results show that the veteran has a hearing loss 
disability as contemplated by 38 C.F.R. § 3.385.

Although the January 2003 VA audiologist diagnosed the 
veteran as having mild sloping to moderate/severe bilateral 
sensorineural hearing loss and tinnitus, the examiner opined 
that it was less likely that the veteran's hearing loss and 
tinnitus were caused by the service.  However, the examiner 
based this opinion on the veteran's history of occupational 
noise exposure.  The veteran contends that he was not exposed 
to occupational noise exposure or other acoustic trauma, and 
that, although he worked at a factory in a loading zone for 
many years, this work was done by hand, not with loud 
machinery.  Further, the veteran submitted a letter from a 
private audiologist, which stated:

[The veteran] exhibits a bilateral high 
frequency sensorineural hearing loss.  A 
loss of this nature and the accompanying 
tinnitus could be related to noise 
exposure.  It would be impossible at this 
point to determine whether the loss and 
the tinnitus were a result of his military 
or occupational exposure.  In summery [the 
veteran's] current condition is at least 
as likely as not in part due to his 
exposure to noise related to his military 
service.

After a review of this new evidence, the veteran underwent 
another VA audiological examination.  This examiner concurred 
in the January 2003 diagnosis.  The examiner also stated, 
"[i]t is acknowledged that [the veteran] encountered only 
minimal noise exposure during his seventeen years of factory 
work. . . ."  This examiner also stated that the veteran's 
hearing disabilities were less likely related to service 
because of their late onset, i.e., within the last five 
years.

In April 2004, the veteran and his spouse testified before 
the Board.  At this hearing, the veteran's spouse stated that 
while the veteran was in service, and continuing afterwards, 
the veteran "became sensitive to noise and loud noises."  
She stated that she had known the veteran for 44 years.  The 
veteran stated that after serving on the destroyer he first 
began to notice symptoms, but that he didn't actually seek 
treatment for his hearing loss until, according to his 
spouse, "seven to ten years ago."

In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence of hearing loss appears in 
approximately January 1996.  However, although hearing loss 
is not shown in service or at separation there from, service 
connection can be established for hearing loss if medical 
evidence shows that it is actually due to incidents of 
service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 
155 (1993).

The evidence of record shows that the veteran served for 
nearly three years in positions with artillery units as a 
gunner's mate, and was exposed to acoustic trauma.  Although 
the VA examiners stated that the veteran's hearing loss and 
tinnitus were less likely caused in service, their supporting 
rationale was not consistent.  Moreover, the veteran's 
statements effectively countered the opinion rationale from 
the January 2003 examination.  Additionally, the private 
medical opinion related the veteran's current bilateral 
hearing loss and tinnitus, at least in part, to noise 
exposure while in service.  Noise exposure resulting in 
acoustic trauma subsequent to service discharge has not been 
shown by the evidence of record.  Accordingly, the Board 
finds that the evidence is at least in equipoise with regard 
to these claims, and therefore, with application of the 
benefit of the doubt doctrine, service connection for 
bilateral hearing loss and tinnitus is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

1.  The appeal on the issue of entitlement to service 
connection for a penicillin allergy is dismissed.

2.  The appeal in the issue of entitlement to an initial 
compensable rating for service-connected scar, right lower 
extremity, is dismissed.

3.  Service connection for bilateral hearing loss is granted.

4.  Service connection for tinnitus is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



